DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/360,572 filed 3/21/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 9/22/21. Claims 1, 8-9, 13 and 20 were amended. Claims 1-20 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 3/24/22 containing proposed amendments to claims 1, 13 and 20. Examiner determined that the proposed after-final amendments would not overcome the prior art of record.
Applicant filed an RCE on 5/9/22. Claims 1, 13 and 20 were amended. Claims 21-25 were newly added. Claims 1-25 are presently pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 
Response to Arguments
Drawing Objections: applicant’s replacement sheet filed 5/9/22 has resolved the drawing objection previously indicated by examiner. The drawing objection is therefore withdrawn.
Claim Objections: applicant’s amendments to claim 20 have addressed the objections to that claim in the manner suggested by examiner in the final rejection. The claim objection is therefore withdrawn.
Claim rejections under 35 USC 102(a)(2): Applicant's arguments filed 5/9/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1 and 13, applicant argues that, as per newly amended claims 1 and 13, “Matsunaga does not perform any such dynamics model that includes a physics-based parameter and simply discloses the use of sensors to assess the conditions of an obstacle in order to provide guidance on overtaking the obstacle” (See at least Page 11 in the Remarks).
However, this argument is not persuasive because Matsunaga does disclose a method and system where the functions performed by the method and system include estimating an intention of the lead vehicle by selecting a dynamics model that includes a physics-based parameter based on the lead vehicle data (Matsunaga discloses that the own vehicle M may determine that the lead vehicle P is coming to a stop based on the detected speed data of the vehicle P [See at least Matsunaga, 0060]. Matsunaga further discloses that the obstacle recognizer 131 of the own vehicle M recognizes when a tail lamp (a brake lamp, a hazard lamp, or the like) of a lead vehicle P blinks, and the obstacle recognizer 131 therefore determines that the lead vehicle is a stopping vehicle [See at least Matsunaga, 0060]. It will be appreciated by anyone of ordinary skill in the art that “a dynamics model that includes a physics-based parameter” is disclosed in [Matsunaga, 0060] since the own vehicle recognizes that the lead vehicle should be modeled as a stopping vehicle based on the detected speed of the lead vehicle, which is a dynamic physics-based parameter, and the detected taillights of the lead vehicle, which verify that the object is a stopping vehicle).
For at least the above stated reasons, claims 1 and 13 and their dependents are not allowable over the prior art of record.

Claim Objections
Claims 20 and 25 are objected to because of the following informalities:
In claim 20, “The method of claim 19” should be “The system of claim 19”
In claim 25, “The method of claim 13” should be “The system of claim 13”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga et al. (US 20200298843 A1), hereinafter referred to as Matsunaga.
Regarding claim 1, Matsunaga discloses A method in a data processing system comprising at least one processor and at least one memory (See at least Fig. 11 in Matsunaga: Matsunaga discloses that automated driving control device 100 comprises a storage device 100-5 which stores a program 100-5a that is executed by the CPU 100-2 [See at least Matsunaga, 0099]), the at least one memory comprising instructions executed by the at least one processor to implement a vehicle overtaking system (See at least Fig. 9 in Matsunaga: Matsunaga discloses that passing travel controller 142 may perform passing at step S104 [See at least Matsunaga, 0092]. Also see at least Fig. 2 in Matsunaga: Matsunaga discloses that passing travel controller 142 is part of driving control device 100), the method comprising: 
causing a vehicle control system in an ego vehicle to execute at least a portion of an input control sequence (See at least Fig. 9 in Matsunaga: Matsunaga discloses that, at steps S101-102, the vehicle may collect inputs regarding an obstacle (such as a lead vehicle) and an oncoming vehicle to determine whether or not to perform passing of a lead vehicle at step S104 [See at least Matsunaga, 0090]); 
receiving, from a first plurality of sensors coupled to the ego vehicle, lead vehicle data about a lead vehicle (See at least Figs. 2-3 in Matsunaga: Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]); 
estimating an intention of the lead vehicle by selecting a dynamics model that includes a physics-based parameter based on the lead vehicle data (Matsunaga discloses that the own vehicle M may determine that the lead vehicle P is coming to a stop based on the detected speed data of the vehicle P [See at least Matsunaga, 0060]. Matsunaga further discloses that the obstacle recognizer 131 of the own vehicle M recognizes when a tail lamp (a brake lamp, a hazard lamp, or the like) of a lead vehicle P blinks, and the obstacle recognizer 131 therefore determines that the lead vehicle is a stopping vehicle [See at least Matsunaga, 0060]. It will be appreciated by anyone of ordinary skill in the art that “a dynamics model that includes a physics-based parameter” is disclosed in [Matsunaga, 0060] since the own vehicle recognizes that the lead vehicle should be modeled as a stopping vehicle based on the detected speed of the lead vehicle, which is a dynamic physics-based parameter, and the detected taillights of the lead vehicle, which verify that the object is a stopping vehicle); and 
causing the vehicle control system to perform a vehicle maneuver based on the estimated intention of the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that the own vehicle M may pass the lead vehicle P based on determining that the lead vehicle P is stopping [See at least Matsunaga, 0070-0071]).

Regarding claim 2, Matsunaga discloses The method of claim 1 further comprising: 
receiving, from a second plurality of sensors coupled to the ego vehicle, oncoming vehicle data about an oncoming vehicle (See at least Fig. 10 in Matsunaga: Matsunaga discloses that recognizer 130 may determine the direction and acceleration/deceleration of an oncoming vehicle Q [See at least Matsunaga, 0091]); and 
receiving, from a third plurality of sensors coupled to the ego vehicle, ego vehicle data about the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. It will be appreciate that the information gathered by these sensors is indicative of the surroundings of the own vehicle, which may be regarded as ego vehicle data. Matsunaga further discloses that system 1 in Fig. 1 may comprise vehicle sensor 40, which itself comprises multiple sensors to gather speed, acceleration, angular velocity, and direction of the own vehicle M [See at least Matsunaga, 0035]).

Regarding claim 3, Matsunaga discloses The method of claim 2, wherein at least one sensor of the first plurality of sensors belongs to the second plurality of sensors and the third plurality of sensors (See at least the rejections of claims 1-2 under 35 USC 102(a)(2) above; examiner has interpreted camera 10, radar device 12, and lidar finder 14, which are disclosed in at least [Matsunaga, 0028], to be part of applicant’s first, second, and third plurality of sensors).

Regarding claim 4, Matsunaga discloses The method of claim 2, wherein the input control sequence comprises a plurality of discrete time points and at least a portion of the ego vehicle data, lead vehicle data, and the oncoming vehicle data is associated with one of the discrete time points (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may collect data relating to the oncoming vehicle Q at specific points in time [See at least Matsunaga, 0077 and 0088-0089]).

Regarding claim 5, Matsunaga discloses The method of claim 2, wherein the vehicle maneuver comprises: 
determining the ego vehicle is unable to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based on at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Fig. 8 in Matsunaga: Matsunaga discloses that based on collected sensor data, the own vehicle M may determine that the oncoming vehicle Q has no intention to give way to the own vehicle M, so the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]); and 
piloting the ego vehicle to follow behind the lead vehicle within the predetermined set of safety constraints (See at least Fig. 8 in Matsunaga: Matsunaga discloses that in response to determining that the oncoming vehicle Q is not planning to avoid the own vehicle M, the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]).

Regarding claim 6, Matsunaga discloses The method of claim 5, wherein the predetermined set of safety constraints comprises a predetermined headway separation distance between the ego vehicle and the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that recognizer 130 determines a contact-estimated region Pa in which it is estimated that there is a likelihood of contact with the stopping vehicle P based on contour information of the stopping vehicle P and further discloses that target trajectories generated by travel controller 142 avoid contact with the contact-estimated region Pa [See at least Matsunaga, 0071]).

Regarding claim 7, Matsunaga discloses The method of claim 2, wherein the vehicle maneuver comprises: 
determining the ego vehicle is able to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based on at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may detect that the oncoming vehicle Q and calculate trajectories such as K2 and K1 for the own vehicle M which both avoid stopping (leading) vehicle P and oncoming vehicle Q [See at least Matsunaga, 0077 and 0089]); and 
piloting the ego vehicle along a trajectory to overtake the lead vehicle within the predetermined set of safety constraints (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may follow trajectory K2 or K1, respectively, to safely avoid vehicles P and Q [See at least Matsunaga, 0077 and 0089]).

Regarding claim 8, Matsunaga discloses The method of claim 7, wherein the method further comprises calculating the trajectory based on an ego vehicle speed (Matsunaga discloses that the apart from the trajectory points, target acceleration and a target speed are generated as parts of the target trajectory for each of predetermined sampling times [See at least Matsunaga, 0048]), a lead vehicle speed (Matsunaga discloses that obstacle recognizer 131 recognizes the stopping vehicle P at a time when it has stopped [See at least Matsunaga, 0059]. Matsunaga further discloses that the obstacle recognizer 131 may perform this recognition responsive to detecting that the speed of the stopping vehicle P is equal to or less than a predetermined value [See at least Matsunaga, 0060]), an ego vehicle location (Matsunaga discloses that the target trajectory is expressed by arranging spots (trajectory points) at which the own vehicle M will arrive in sequence [See at least Matsunaga, 0048]), and a lead vehicle location (See at least Fig. 8 in Matsunaga: Matsunaga discloses that passing travel controller 142 generates a trajectory that avoids the detected position of stopping vehicle P [See at least Matsunaga, 0071]), wherein each of the ego vehicle speed, the lead vehicle speed, the ego vehicle location, and the lead vehicle location are based on at least one of the ego vehicle data and the lead vehicle data (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the generated trajectory is determined at least based on the detected position of the lead vehicle [See at least Matsunaga, 0077 and 0087-0089]).

Regarding claim 9, Matsunaga discloses The method of claim 7, wherein the trajectory includes a desired location located ahead of the lead vehicle determined based on dynamics of the lead vehicle corresponding to the estimated intention (Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]. Also see at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that trajectories K2 and K1, respectively, may include locations located ahead of the stopped (lead) vehicle P [See at least Matsunaga, 0077 and 0087-0089]).

Regarding claim 10, Matsunaga discloses The method of claim 7, wherein the determining the ego vehicle is able to overtake the lead vehicle while keeping the ego vehicle within the predetermined set of safety constraints is further based on at least one of an oncoming vehicle speed (See at least Fig. 10 in Matsunaga: Matsunaga discloses that at step S152, the passing determiner 141 determines whether the recognizer 130 recognizes that the oncoming vehicle Q is decelerating [See at least Matsunaga, 0091]) and an oncoming vehicle location (See at least Fig. 10 in Matsunaga: Matsunaga discloses that at step S151, the passing determiner 141 determines I f the oncoming vehicle Q is moving away from the own vehicle M in a vehicle width direction X [See at least Matsunaga, 0091]. Also see at least Fig. 9 in Matsunaga: Matsunaga discloses that the aforementioned conditions of Fig. 10 may result in the own vehicle M being allowed to perform a passing operation at step S106 [See at least Matsunaga, 0092]), each of the oncoming vehicle speed and the oncoming vehicle location based on the oncoming vehicle data (Matsunaga discloses that the vehicle speed data and vehicle position data of the oncoming vehicle Q are oncoming vehicle data [See at least Matsunaga, 0091]).

Regarding claim 11, Matsunaga discloses The method of claim 1, wherein determining the intention of the lead vehicle comprises:
providing the lead vehicle data to a model selection algorithm (See at least Figs. 1-3 in Matsunaga: Matsunaga discloses that the obstacle recognizer 131 recognizes obstacles which are in front of the own vehicle M and on the travel lane L1, such as other vehicles which have stopped (for example, the stopping vehicle P) based on the collected sensor data [See at least Matsunaga, 0059]); 
receiving an output of the model selection algorithm (Matsunaga discloses that the object recognizer 131 may recognize that a brake light of the vehicle P is activated [See at least Matsunaga, 0060]); 
determining a most likely intention of the lead vehicle based on the output of the model selection algorithm (Matsunaga discloses that the object recognizer 131 may determine that the object is a vehicle that is coming to a stop based on the brake light of the vehicle being activate [See at least Matsunaga, 0060]).

Regarding claim 12, Matsunaga discloses The method of claim 11, wherein the lead vehicle data comprises a lead vehicle speed (Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]).

Regarding claim 13, Matsunaga discloses A driving control system for an ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses a vehicle system 1 which utilizes a vehicle control device 100 [See at least Matsunaga, 0027]), the driving control system comprising: 
a first plurality of sensors coupled to the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]); and 
a controller in electrical communication with the first plurality of sensors (See at least Fig. 1 in Matsunaga: Matsunaga discloses that automated control device 100 may receive a position, a type, a speed, and the like of an object from object recognition device 16 based on detection results from some or all of the camera 10, the radar device 12, and the finder 14 [See at least Matsunaga, 0032]), the controller being configured to execute a program stored in the controller to: 
cause a vehicle control system in the ego vehicle to execute at least a portion of an input control sequence (See at least Fig. 9 in Matsunaga: Matsunaga discloses that, at steps S101-102, the vehicle may collect inputs regarding an obstacle (such as a lead vehicle) and an oncoming vehicle to determine whether or not to perform passing of a lead vehicle at step S104 [See at least Matsunaga, 0090]); 
receive, from a first plurality of sensors coupled to the ego vehicle, lead vehicle data about a lead vehicle (See at least Figs. 2-3 in Matsunaga: Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]); 
estimate an intention of the lead vehicle by selecting a dynamics model that includes a physics-based parameter based on the lead vehicle data (Matsunaga discloses that the own vehicle M may determine that the lead vehicle P is coming to a stop based on the detected speed data of the vehicle P [See at least Matsunaga, 0060]. Matsunaga further discloses that the obstacle recognizer 131 of the own vehicle M recognizes when a tail lamp (a brake lamp, a hazard lamp, or the like) of a lead vehicle P blinks, and the obstacle recognizer 131 therefore determines that the lead vehicle is a stopping vehicle [See at least Matsunaga, 0060]. It will be appreciated by anyone of ordinary skill in the art that “a dynamics model that includes a physics-based parameter” is disclosed in [Matsunaga, 0060] since the own vehicle recognizes that the lead vehicle should be modeled as a stopping vehicle based on the detected speed of the lead vehicle, which is a dynamic physics-based parameter, and the detected taillights of the lead vehicle, which verify that the object is a stopping vehicle); and 
cause the vehicle control system to perform a vehicle maneuver based on the estimated intention of the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that the own vehicle M may pass the lead vehicle P based on determining that the lead vehicle P is stopping [See at least Matsunaga, 0070-0071]).

Regarding claim 14, Matsunaga discloses The system of claim 13 further comprising: 
a second plurality of sensors coupled to the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. Since applicant has not recited any limitations to the contrary, these sensors may be regarded as both applicant’s first and second plurality of sensors); and 
a third plurality of sensors coupled to the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. Since applicant has not recited any limitations to the contrary, these sensors may be regarded as part of applicant’s third plurality of sensors. Matsunaga further discloses that system 1 in Fig. 1 may comprise vehicle sensor 40, which itself comprises multiple sensors to gather speed, acceleration, angular velocity, and direction of the own vehicle M [See at least Matsunaga, 0035]), and wherein the controller is further configured to: 
receive, from the second plurality of sensors coupled to the ego vehicle, oncoming vehicle data about an oncoming vehicle (See at least Fig. 10 in Matsunaga: Matsunaga discloses that recognizer 130 may determine the direction and acceleration/deceleration of an oncoming vehicle Q [See at least Matsunaga, 0091]); and 
receive, from the third plurality of sensors coupled to the ego vehicle, ego vehicle data about the ego vehicle (See at least Fig. 1 in Matsunaga: Matsunaga discloses that vehicle system 1 of the own vehicle comprises camera 10, radar device 12, and lidar finder 14 [See at least Matsunaga, 0028]. It will be appreciate that the information gathered by these sensors is indicative of the surroundings of the own vehicle, which may be regarded as ego vehicle data. Matsunaga further discloses that system 1 in Fig. 1 may comprise vehicle sensor 40, which itself comprises multiple sensors to gather speed, acceleration, angular velocity, and direction of the own vehicle M [See at least Matsunaga, 0035]).

Regarding claim 15, Matsunaga discloses The system of claim 14, wherein at least one sensor of the first plurality of sensors belongs to the second plurality of sensors and the third plurality of sensors (See at least the rejections of claims 13-14 under 35 USC 102(a)(2) above; examiner has interpreted camera 10, radar device 12, and lidar finder 14, which are disclosed in at least [Matsunaga, 0028], to be part of applicant’s first, second, and third plurality of sensors).

Regarding claim 16, Matsunaga discloses The system of claim 14, wherein the input control sequence comprises a plurality of discrete time points and at least a portion of the ego vehicle data, lead vehicle data, and the oncoming vehicle data is associated with one of the discrete time points (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may collect data relating to the oncoming vehicle Q at specific points in time [See at least Matsunaga, 0077 and 0088-0089]).

Regarding claim 17, Matsunaga discloses The system of claim 14, wherein the vehicle maneuver comprises additional steps in the program and the controller is further configured to: 
determine the ego vehicle is unable to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Fig. 8 in Matsunaga: Matsunaga discloses that based on collected sensor data, the own vehicle M may determine that the oncoming vehicle Q has no intention to give way to the own vehicle M, so the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]); and 
pilot the ego vehicle to follow behind the lead vehicle within the predetermined set of safety constraints (See at least Fig. 8 in Matsunaga: Matsunaga discloses that in response to determining that the oncoming vehicle Q is not planning to avoid the own vehicle M, the own vehicle M may wait safely behind the stopping vehicle P [See at least Matsunaga, 0087-0088]).

Regarding claim 18, Matsunaga discloses The system of claim 17, wherein the predetermined set of safety constraints comprises a predetermined headway separation distance between the ego vehicle and the lead vehicle (See at least Fig. 4 in Matsunaga: Matsunaga discloses that recognizer 130 determines a contact-estimated region Pa in which it is estimated that there is a likelihood of contact with the stopping vehicle P based on contour information of the stopping vehicle P and further discloses that target trajectories generated by travel controller 142 avoid contact with the contact-estimated region Pa [See at least Matsunaga, 0071]).

Regarding claim 19, Matsunaga discloses The system of claim 14, the vehicle maneuver comprises additional steps in the program and the controller is further configured to: 
determine the ego vehicle is able to overtake the lead vehicle while keeping the ego vehicle within a predetermined set of safety constraints based on at least one of the ego vehicle data, lead vehicle data, oncoming vehicle data, or the estimated intention of the lead vehicle (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may detect that the oncoming vehicle Q and calculate trajectories such as K2 and K1 for the own vehicle M which both avoid stopping (leading) vehicle P and oncoming vehicle Q [See at least Matsunaga, 0077 and 0089]); and 
pilot the ego vehicle along a trajectory to overtake the lead vehicle within the predetermined set of safety constraints (See at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that the own vehicle M may follow trajectory K2 or K1, respectively, to safely avoid vehicles P and Q [See at least Matsunaga, 0077 and 0089]).

Regarding claim 20, Matsunaga discloses The method of claim 19, wherein the ego vehicle data comprises an ego vehicle speed (Matsunaga discloses that the apart from the trajectory points, target acceleration and a target speed are generated as parts of the target trajectory for each of predetermined sampling times [See at least Matsunaga, 0048]) and an ego vehicle location (Matsunaga discloses that the target trajectory is expressed by arranging spots (trajectory points) at which the own vehicle M will arrive in sequence [See at least Matsunaga, 0048]), the lead vehicle data comprises a lead vehicle speed (Matsunaga discloses that obstacle recognizer 131 recognizes the stopping vehicle P at a time when it has stopped [See at least Matsunaga, 0059]. Matsunaga further discloses that the obstacle recognizer 131 may perform this recognition responsive to detecting that the speed of the stopping vehicle P is equal to or less than a predetermined value [See at least Matsunaga, 0060]) and a lead vehicle location (See at least Fig. 8 in Matsunaga: Matsunaga discloses that passing travel controller 142 generates a trajectory that avoids the detected position of stopping vehicle P [See at least Matsunaga, 0071]), and the method further comprises calculating a trajectory that is determined based on the ego vehicle speed, the lead vehicle speed, the ego vehicle location, and the lead vehicle location (See at least [Matsunaga, 0048, 0059-0060, and 0071], as cited earlier in the rejection of this claim), and the trajectory includes a desired location located ahead of the lead vehicle determined based on dynamics of the lead vehicle corresponding to the estimated intention (Matsunaga discloses that obstacle recognizer 131 may recognize a speed of vehicle P the obstacle and may determine that the obstacle has stopped when the recognized speed is equal to or less than a predetermined value [See at least Matsunaga, 0060]. Also see at least Figs. 6 and 8 in Matsunaga: Matsunaga discloses that trajectories K2 and K1, respectively, may include locations located ahead of the stopped (lead) vehicle P [See at least Matsunaga, 0077 and 0087-0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 20200298843 A1) in view of Oh et al. (US 20200180636 A1), hereinafter referred to as Oh.
Regarding claim 21, Matsunaga discloses The method of claim 1.
However, Matsunaga does not explicitly disclose the method wherein the physics-based parameter includes a longitudinal velocity.
However, Oh does teach a method for modeling a preceding vehicle wherein the physics-based parameter includes a longitudinal velocity (See at least Fig. 1 in Oh: Oh teaches that a path generation unit 134 may detect the behavior of the preceding vehicle through the sensor unit 120, and may model behavior of the preceding vehicle based on at least one of the longitudinal velocity or the lateral velocity of the preceding vehicle according to the result of the detection [See at least Oh, 0074]). Both Matsunaga and Oh teach methods for modeling a preceding vehicle of an ego vehicle. However, only Oh explicitly teaches where the model may include sensed values of the lateral and longitudinal velocity of the preceding vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the preceding vehicle sensing and modeling method of Matsunaga to also include and account for lateral and longitudinal velocity, as in Oh. Doing so improves safety of the method by providing additional characteristics which can help the following vehicle predict and account for behavior of the lead vehicle.

Regarding claim 23, Matsunaga discloses The method of claim 1.
However, Matsunaga does not explicitly disclose the method wherein the physics-based parameter includes a lateral velocity.
However, Oh does teach a method for modeling a preceding vehicle wherein the physics-based parameter includes a lateral velocity (See at least Fig. 1 in Oh: Oh teaches that a path generation unit 134 may detect the behavior of the preceding vehicle through the sensor unit 120, and may model behavior of the preceding vehicle based on at least one of the longitudinal velocity or the lateral velocity of the preceding vehicle according to the result of the detection [See at least Oh, 0074]). Both Matsunaga and Oh teach methods for modeling a preceding vehicle of an ego vehicle. However, only Oh explicitly teaches where the model may include sensed values of the lateral and longitudinal velocity of the preceding vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the preceding vehicle sensing and modeling method of Matsunaga to also include and account for lateral and longitudinal velocity, as in Oh. Doing so improves safety of the method by providing additional characteristics which can help the following vehicle predict and account for behavior of the lead vehicle.

Regarding claim 25, Matsunaga discloses The system of claim 13.
However, Matsunaga does not explicitly disclose the system wherein the physics-based parameter includes at least one of a longitudinal velocity, a longitudinal acceleration, a lateral velocity, a coefficient of drag, or combinations thereof.
However, Oh does teach a system for modeling a preceding vehicle wherein the physics-based parameter includes at least one of a longitudinal velocity, a longitudinal acceleration, a lateral velocity, a coefficient of drag, or combinations thereof (See at least Fig. 1 in Oh: Oh teaches that a path generation unit 134 may detect the behavior of the preceding vehicle through the sensor unit 120, and may model behavior of the preceding vehicle based on at least one of the longitudinal velocity or the lateral velocity of the preceding vehicle according to the result of the detection [See at least Oh, 0074]). Both Matsunaga and Oh teach methods for modeling a preceding vehicle of an ego vehicle. However, only Oh explicitly teaches where the model may include sensed values of the lateral and longitudinal velocity of the preceding vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the preceding vehicle sensing and modeling method of Matsunaga to also include and account for lateral and longitudinal velocity, as in Oh. Doing so improves safety of the method by providing additional characteristics which can help the following vehicle predict and account for behavior of the lead vehicle.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 20200298843 A1) in view of Irion et al. (US 20060047402 A1), hereinafter referred to as Irion.
Regarding claim 22, Matsunaga discloses The method of claim 1.
However, Matsunaga does not explicitly disclose the method wherein the physics-based parameter includes a longitudinal acceleration.
However, Irion does teach a method for modeling a preceding vehicle wherein the physics-based parameter includes a longitudinal acceleration (See at least Fig. 1 in Irion: Irion teaches that input circuit 2, which is connected to radar 3, determines longitudinal acceleration of each detected preceding vehicle in order to model each preceding vehicle [See at least Irion, 0015]). Both Matsunaga and Irion teach methods for modeling a preceding vehicle of an ego vehicle. However, only Irion explicitly teaches where the model may include sensed values of the longitudinal acceleration of the preceding vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the preceding vehicle sensing and modeling method of Matsunaga to also include and account for longitudinal acceleration, as in Irion. Doing so improves safety of the method by providing additional characteristics which can help the following vehicle predict and account for behavior of the lead vehicle.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 20200298843 A1) in view of Kodera et al. (US 20190163205 A1), hereinafter referred to as Kodera.
Regarding claim 24, Matsunaga discloses The method of claim 1.
However, Matsunaga does not explicitly disclose the method wherein the physics-based parameter includes a coefficient of drag.
However, Kodera does teach a method for modeling surrounding vehicles of an own vehicle wherein the physics-based parameter includes a coefficient of drag (See at least Fig. 3 in Kodera: Kodera teaches that at step S2, an air resistance (i.e., a drag coefficient) and a front projected area of each of the other vehicles and the own vehicle Ve are calculated respectively [See at least Kodera, 0065]. Kodera further teaches that the method of Fig. 3 is executed by the controller 20 [See at least Kodera, 0062]. Kodera further teaches that, as disclosed in Fig. 2, the controller 20 is onboard the own vehicle Ve [See at least Kodera, 0037]). Both Matsunaga and Kodera teach methods for modeling surrounding vehicles by determining characteristics of the surrounding vehicles. However, only Kodera explicitly teaches where the modeling may include calculating drag coefficients for the surrounding vehicles.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the preceding vehicle sensing and modeling method of Matsunaga to also include and account for drag coefficients of vehicles, as in Kodera. Doing so improves safety of the method by providing additional characteristics which can help the own vehicle predict and account for behaviors of the surrounding vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668